Citation Nr: 0428983	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of brain stem 
poisoning (to include claimed frailness of bones causing a 
low back disorder), as a result of exposure to an herbicide 
agent.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1964 to May 1968.  
Service in Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  This case was remanded by the Board in December 
2000 for further development.  

In an April 9, 2003, decision, the Board denied entitlement 
to service connection for residuals of brain stem poisoning 
to include related frailness of bones causing a low back 
disorder, as a result of exposure to an herbicide agent.  The 
veteran appealed the April 2003 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2004 Order, the Court granted a Joint Motion for Remand 
filed by the parties and vacated the Board's April 2003 
decision.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam. 

2.  There has been no demonstration of a brain stem injury or 
disease, to include claimed frailness of the bones causing a 
low back disorder, in service, and the veteran is not shown 
to have currently diagnosed disability manifested by a brain 
stem injury or disease which is attributable to his period of 
active military service, to include any exposure to herbicide 
agents. 




CONCLUSION OF LAW

Residuals of brain stem poisoning, to include claimed 
frailness of the bones causing a low back disorder, was not 
incurred in or aggravated by service and may not be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with copies of 
the September 1996 and February 1997 rating decisions from 
which the current appeal originates, as well as the February 
1997 statement of the case and multiple supplemental 
statements of the case.  The above documents collectively 
notified the veteran and his former representative of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  
Specifically, the above documents notified the veteran that 
his claim was being denied because the evidence of record did 
not show that any brain stem poisoning occurred in service, 
did not show that he currently had any residuals of brain 
stem poisoning, and did not show that his claimed disorder 
happened in service or was aggravated by service, including 
through exposure to herbicides in service.

In December 2000, the Board remanded the veteran's claim for 
further development.  In the remand, the Board specifically 
noted that the VCAA enhanced VA's duty to assist him in 
developing the facts pertinent to his claim, and expanded 
VA's duty to notify him concerning the aspects of claim 
development.  The Board explained the criteria for 
determining whether a VA examination (or medical opinion) was 
necessary to make a decision on a claim, advising that such 
an examination (or medical opinion) was necessary where the 
record contains competent evidence that the veteran has a 
current disability or persistent or recurrent symptoms of a 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active duty.  The Board 
noted that in the veteran's particular case, there was no 
current evidence of a disability manifested by brain stem 
poisoning, but that since he was alleging that the purported 
brain stem poisoning resulted in bone frailty, which in turn 
led to his current low back disorder, and as the medical 
evidence did show that the veteran had a current diagnosis of 
disc disease, the Board would instruct the RO to schedule the 
veteran for a VA examination in connection with his claim.  

The Board concludes that the September 1996 and February 1997 
rating decisions, the February 1997 statement of the case 
(SOC) and subsequent supplemental statements of the case 
(SSOCs), and the December 2000 Board remand collectively 
provided the veteran with the notice contemplated by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the 
information and evidence not previously provided to the 
Secretary necessary to substantiate his claim.  The Board 
acknowledges that the March 2004 Joint Motion for Remand 
concluded that the above documents (other than the September 
1996 rating decision, which was not mentioned in the motion) 
did not advise the veteran of the evidence necessary to 
substantiate his claim.  The motion also noted that certain 
December 2001 and September 2002 correspondences from VA 
discussing the VCAA did not suffice to notify the veteran of 
the information and evidence necessary to substantiate his 
claim.  

The Board nevertheless points out that 38 U.S.C.A. § 5103(a) 
only requires that VA advise the claimant of the information 
and evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  The rating decisions, 
SOC and SSOCs at issue did inform the veteran and his former 
representative of what information and evidence was on file, 
and explained that this information and evidence failed to 
show either that he had brain stem poisoning in service, or 
that he had a current disability resulting from any brain 
stem poisoning.  Consequently, those documents did inform the 
veteran that information and evidence showing an event or 
injury in service and showing a current disability was 
necessary to substantiate his claim.  What those documents 
did not advise him of, for the purposes of 38 U.S.C.A. 
§ 5103(a), was that information and evidence of a link 
between any current brain stem disorder and his period of 
service was also required.  See generally, Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  However, the Board's December 
2000 remand itself provided the veteran with notice that 
information and evidence showing a link between his claimed 
disorder and service was necessary to substantiate his claim.  
It did so by specifically informing the veteran that VA 
considered an examination of a claimant necessary where the 
record not only contains competent evidence of a current 
disability (or persistent or recurrent symptoms of a 
disability), but also indicates that the disability or 
symptoms may be associated with the claimant's active duty.  

The December 2000 remand, in conjunction with the September 
1996 and February 1997 rating decisions, the February 1997 
SOC, and the SSOCs on file, consequently placed the veteran 
on notice that in order to substantiate his claim, there had 
to be information and evidence showing a current disability, 
an event or injury in service, and a link between the current 
disability and the veteran's period of service.  The Board 
points out that neither 38 U.S.C.A. § 5103(a) nor any other 
provision of the VCAA or the implementing regulations altered 
the substantive criteria for establishing a successful claim 
for service connection.  The Board also points out that 
nothing in the VCAA or the implementing provisions specifies 
the form that the 38 C.F.R. § 5103(a)-compliant notice must 
take, or suggests that the notice due the claimant under 
38 U.S.C.A. § 5103(a) must be contained in one document, 
rather than, as in this case, in several documents which 
collectively provide the required notice.  The Board moreover 
notes that the Joint Motion for Remand did not purport to 
consider whether the December 2000 Board remand, when read in 
conjunction with the above rating decisions, SOC and SSOCs, 
adequately advised the veteran of the information and 
evidence necessary to substantiate his claim.  The Board 
believes it does, and consequently finds that the veteran 
received notice fully compliant with 38 U.S.C.A. § 5103(a) as 
to the information and evidence necessary to substantiate his 
claim through the December 2000 Board decision and other 
documents described above, and for the reasons described 
above.

The Joint Motion for Remand also noted that December 2001 and 
September 2002 correspondences from VA did not suffice to 
inform the veteran of the information and evidence necessary 
to substantiate his claim.  The Board agrees, but points out 
that the April 2003 Board decision did not rely in any manner 
on the referenced documents in concluding the 38 U.S.C.A. 
§ 5103(a)-compliant notice had been provided the veteran.  
Nor does the Board now rely on those documents.  As discussed 
above, the Board finds that the September and February 1997 
rating decisions, the February 1997 SOC, the SSOCs on file, 
and the December 2000 Board remand provided the veteran with 
the notice to which he was due, by notifying him not only of 
the information and evidence on file, but also by explaining 
why, in the context of the elements required in a service 
connection claim, the information and evidence on file did 
not warrant a grant of service connection.

Turning to VA's duty, under 38 U.S.C.A. § 5103(a), to advise 
the veteran of what evidence VA would obtain on his behalf 
and of what evidence he was responsible for submitting, the 
Board finds that the veteran was so advised via the December 
2000 remand.  The remand pointed out that the RO had not made 
adequate efforts to obtain medical records for the veteran 
from a certain private physician, and indicated that the RO 
should obtain medical records associated with the receipt of 
workers' compensation benefits by the veteran.  The Board 
instructed the RO as follows:

The RO should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for ... symptoms related to his 
brain stem poisoning...  The RO should 
inform the veteran that he should give VA 
a release form to obtain Dr. B's medical 
records..., and to obtain the medical 
records associated with his worker's 
compensation disability benefits.  
Additionally, the RO should inform the 
veteran that if he is in receipt of 
Social Security Administration disability 
benefits for any of these disabilities 
for which he seeks service connection, he 
should inform VA.

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the [VCAA].  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

The Board's December 2000 remand therefore placed the veteran 
on notice that VA would attempt to obtain any VA medical 
records, private treatment records, records held by a Federal 
Agency (in this case, the Social Security Administration), or 
medical records associated with the receipt of workers' 
compensation benefits.  The December 2000 remand made clear 
that the veteran was responsible only for providing 
information concerning the names, addresses, and dates of 
treatment for any health care providers.  The Board notes in 
passing that following the December 2000 remand the veteran 
was provided with forms for authorizing VA to obtain evidence 
on his behalf, and that he thereafter completed and returned 
numerous such forms; for each source of evidence identified 
by the veteran, the RO made it clear that while VA would 
request records on his behalf, he could, if he desired, 
obtain and submit the evidence himself.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the Board's opinion, 
the December 2000 remand satisfied VA's duty to notify the 
veteran of what evidence would be obtained by VA and of what 
evidence he was responsible for submitting, since the remand 
in essence advised him that he was responsible for 
identifying sources of relevant records, while VA was 
responsible for obtaining records from any source he 
identified.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Joint Motion for Remand concluded that the February 1997 
rating decision and SOC, and the SSOCs on file did not 
adequately inform the veteran of the respective 
responsibilities of he and VA in obtaining evidence in 
connection with the instant appeal.  The Board points out, 
however, that the April 2003 Board decision never suggested 
that those documents satisfied that notification duty.  
Rather, the Board only addressed those documents in the 
context of advising the veteran of the information and 
evidence necessary to substantiate his claim.  The Board's 
April 2003 decision instead pointed out that it was the 
December 2000 remand which informed the veteran of the 
respective responsibilities of the parties in obtaining 
evidence.  Curiously, the Joint Motion for Remand did not 
purport to consider whether the December 2000 remand 
satisfied VA's duty to notify the veteran, and certainly did 
not conclude that the December 2000 remand was insufficient 
to fulfill VA's notification duty.  In the Board's opinion, 
the December 2000 remand did adequately advise the veteran of 
what information and evidence would be obtained by VA and of 
what evidence he was responsible for submitting.  The remand 
made clear that VA would obtain any VA medical evidence he 
identified, and any other evidence he identified and 
authorized VA to obtain.  The Board again notes that nothing 
in the VCAA or the implementing provisions specifies the form 
that 38 C.F.R. § 5103(a)-compliant notice must take.

The Joint Motion for Remand on which the Court's March 2004 
order was based concluded that the Board's April 2003 
decision did not adequately explain how the duty to notify 
provisions of 38 U.S.C.A. § 5103(a) had been met in the 
instant case.  That motion did not conclude or even suggest 
that the Board's December 2000 remand could not suffice, 
either alone or in connection with other notice documents on 
file, to satisfy VA's notification obligation under that 
statutory provision.  The Board finds that the detailed 
discussion above addresses the concerns raised in the Joint 
Motion for Remand and the March 2004 order by the Court, and 
further finds that the record as it is presently constituted 
does in fact show that VA's duty to notify the veteran under 
38 U.S.C.A. § 5103(a) has been met.  For those reasons, the 
Board finds that remand of the case for the purpose of 
providing additional notice to the veteran is not warranted.

The Board notes in passing that the veteran was not provided 
with the type of notice required under 38 U.S.C.A. § 5103(a) 
prior to the first RO adjudication of the claim in September 
1996.  The Board points out, however, that through the 
various documents described in detail above, he did receive 
such notice prior to the transfer and certification of his 
case to the Board, and as already discussed, the content of 
the collective notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
veteran has been afforded numerous opportunities to 
supplement the record, and the record shows that he has 
availed himself of those opportunities.

The Board notes that, on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure, added Diabetes Mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure, and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  The Board notes in passing that effective 
July 9, 2001, 38 C.F.R. § 3.309(e) was amended to add Type 2 
Diabetes to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See 66 Fed. Reg. 23,166-69 (2001).  Moreover, effective 
December 27, 2001, and January 1, 2002, 38 C.F.R. 
§ 3.307(a)(6)(iii) and 38 C.F.R. § 3.307(a)(6)(ii), 
respectively, were amended to implement the  pertinent 
provisions of the Veterans Education and Benefits Expansion 
Act of 2001 described above.  See 68 Fed. Reg. 34,539-43 
(2003).  Effective October 16, 2003, 38 C.F.R. § 3.309(e) was 
again amended to add chronic lymphocytic leukemia to the list 
of diseases subject to presumptive service connection on the 
basis of exposure to herbicides.  See 68 Fed. Reg. 59,540-42 
(Oct. 16, 2003).

The record reflects that the RO did not provide the veteran 
with the amended provisions of 38 U.S.C.A. § 1116 and has not 
considered the veteran's claim in light of the amendments to 
38 C.F.R. § 3.309.  The Board nevertheless finds that the 
veteran will not be prejudiced as a result of the Board 
proceeding to decide his claim without first notifying him of 
the above amendments to the law and regulations governing 
claims based on exposure to herbicides in Vietnam.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard the 
Board points out that the RO did not deny service connection 
for the disorder at issue on the basis that the veteran had 
not been exposed to herbicides in service.  The Board 
consequently finds that further delay of the appellate 
process is not warranted, and will accordingly proceed to 
adjudicate the veteran's claim.

The Board lastly notes that following remand of the case to 
the Board, two prescription forms completed by a physician 
(dated respectively in January 2002 and January 2003) were 
added to the record.  The information contained on the forms 
relate to a disorder not currently before the Board, and 
consequently are not pertinent to the instant appeal.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case, supplemental statements of the case and the 
December 2000 Board remand informed the veteran of the 
information and evidence needed to substantiate his claim, 
and that the statements of the veteran's representative make 
clear that the veteran is fully aware of what information and 
evidence that entails.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the following:  Service medical records and 
VA and private medical records for 1988 to 2003 (including 
from Bright Medical Associates, California Pain Control 
Clinic, Garfield Medical Center, Presbyterian Intercommunity 
Hospital, Santa Marta Hospital, and Southern California 
Complex Spine and Scoliosis Center, as well as from Drs. H. 
Chang, M. Coats, M. Ford, M. Gupta, P. Helfgott, J. Lantz, T. 
Malhis, R. Moncho, W. Mouradlan, S. Nayak, S. Peck and A. 
Sanders).  In addition, the record reflects that he was 
afforded a VA examination in connection with the instant 
claim in January 2002 to specifically address the presence 
and etiology of any residuals of brain stem poisoning.  

The Board notes that in a September 2004 statement, S.W. (an 
employee at the representative's law firm) argued that the 
veteran was entitled to another VA examination to determine 
the etiology of his claimed disorder, contending that records 
from 1996 and 1997 show that the veteran "is suffering from 
brain stem disorders, including frailness of bones, as a 
result of Agent Orange exposure during his service in 
Vietnam."  She went on to state that the Board "recognized 
this in its November 2000 decision" because the Board 
ordered a VA examination of the veteran addressing whether 
any residuals of brain stem poisoning, to include frailness 
of bones causing low back problems, were caused by herbicides 
exposure.  She also argues that the January 2002 examiner did 
not consider the "entire claims file and medical record", 
because the examiner did not acknowledge the "1996 and 1997 
VA medical records which specifically mentioned this issue."  
She lastly argued that the examiner failed to consider 
frailness of bones as one of the residuals of the veteran's 
brain stem poisoning.

The Board first points out that S.W. did not provide any 
description of the records she contends supports the 
veteran's claim, other than to broadly note that they were 
produced in years 1996 and 1997.  The Board moreover notes 
that the veteran's entire record was in fact made available 
to the examiner, and the examiner based his opinion on the 
records contained therein he believed were most pertinent.  
S.W. has not identified any authority for the proposition 
that a VA examiner must list each and every piece of evidence 
he reviewed in forming an opinion, and the Board additionally 
points out that since she does not even describe the contents 
of the "1996 and 1997" records or otherwise suggest how 
they would impact the January 2002 examiner's opinion, it is 
unclear whether they are relevant to the examiner's opinion.  
With respect to her contention that the examiner failed to 
consider frailness of bones as one of the residuals of the 
veteran's brain stem poisoning, review of the examination 
report discloses that the examiner was aware of this theory 
of the veteran, but he nevertheless concluded that there was 
no evidence of any brain stem poisoning in service, and, more 
importantly, that there was no current evidence of any 
residuals of brain stem poisoning.  The examiner's conclusion 
necessarily implies that he found that any bone frailty or 
back disorder was not a residual of any brain stem poisoning.  
The Board lastly notes that S.W., to the extent she argues 
that the Board somehow recognized that there were current 
residuals of brain stem poisoning, misread the December 2000 
remand by the Board.  In point of fact, the December 2000 
remand specifically noted that there was no current evidence 
of a brain stem disorder; the remand only ordered an 
examination in light of the veteran's theory that any brain 
stem poisoning he experienced led to bone frailty, which in 
turn led to a back disorder.  The July 2002 examiner found no 
evidence of any residuals of brain stem poisoning, and as the 
Board has already explained, this encompasses any claimed 
bone frailty and resulting back disorder.  The Board has 
reviewed the January 2002 examination report and considered 
S.W.'s argument, but finds that the January 2002 examination 
report is adequate for the purpose of fairly adjudicating the 
veteran's claim.

The Board consequently concludes that VA's duty to assist the 
veteran in the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard, supra.

Factual background

Service personnel records for the veteran show that he served 
in Vietnam.

Service medical records are negative for any complaints, 
finding, or diagnosis of an organic brain condition.  He was 
evaluated in service for several head injuries related to 
falls.  In March 1966 he reported a history of being thrown 
from a water buffalo by a high-pressure hose striking the 
left side of his head, resulting in unconsciousness for 10 to 
15 minutes.  In November 1967 the veteran reported being 
rendered unconscious for a short time after falling on cement 
and sustaining a bump on his head.  The report of the 
veteran's April 1968 examination for discharge is negative 
for any clinical evidence of head, face, eyes, neurologic or 
psychiatric systems abnormalities.

VA and private medical records on file document treatment and 
evaluation of the veteran for various medical problems from 
the late 1980s to 2003.  The more salient records related to 
the instant claim are described below.

In June 1994 the veteran was afforded a VA Computed 
Tomography (CT) scan of his brain in light of multiple 
neurological complaints; the study demonstrated the presence 
of mild central brain atrophy likely due to periventricular 
white matter disease.  A focal calcification was also noted 
in the right caudate nucleus, thought to possibly represent 
an old sister psychosis lesion.

A VA electroencephalogram in July 1994 performed to rule out 
abnormalities over the right side of the head was interpreted 
to reveal no consistent evidence for focal or structural 
abnormalities.

On a VA comprehensive examination in May 1996 the veteran 
reported that he served in the United States Marine Corps and 
spent two years in Vietnam.  He indicated that he remembered 
being sprayed with Agent Orange while in Vietnam.  The 
veteran also reported injuring his back in a fall in 1989, 
and undergoing two surgeries on his lumbosacral spine, the 
first in 1993, which involved a fusion procedure of L5 - S1 
with internal rod fixation.  He indicated that in 1995, due 
to breakage of some of the fixation device, the entire device 
was removed.  Neurological findings on examination were 
primarily limited to sensory defects in the left lower 
extremity as well as diminution of the patella and Achilles 
tendon reflexes on the left.

A March 1997 entry in the veteran's VA medical records notes 
that back pain was common in patients with exposure to Agent 
Orange, and that such patients also have multiple reactivated 
viruses.  The entry notes that the veteran had reactivated 
Epstein-Barr, Herpes I and Herpes II viruses, as well as one 
other virus, and concludes that the veteran had four 
reactivated viruses that could affect immune function and 
irritate the brain stem and limbic area.

A May 1997 Magnetic Resonance Imaging (MRI) study of the 
brain was interpreted to show no evidence of intracranial 
hemorrhage, mass effect or midline shift.  The ventricles and 
sulci were normal in configuration and size for the veteran's 
age.  The gray-white differential was normal, and the brain 
stem and cerebellum were reported to be unremarkable.

On VA neurological examination in August 1997 the veteran was 
described as alert, oriented, and with fluent speech.  
Cranial nerve examination was negative for any identified 
abnormalities, and deep tendon reflexes were 2+ and 
symmetric.  Sensation was intact with the exception of 
diminished pin sensation in the left lower extremity, 
distally.

The veteran was examined by a private physician in September 
1998, at which time he was noted to suffer from a variety of 
problems to include chronic daily headaches, tenderness and 
back and neck pain.  On general examination his head was 
found to be normocephalic.  There were some sensory changes, 
with decreased sensation to pin prick on the right side of 
the face, and decreased sensation in the left arm; light 
touch sensation was preserved.  The veteran demonstrated some 
facial asymmetry of a minor nature with some twitching and 
asymmetry of mouth use, but no facial paresis was 
demonstrated.

A VA MRI study of the brain in September 1998 was interpreted 
as unremarkable, with normal brain stem, cerebellum and 
vascular flow voids.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1999, at which time he testified that he 
was informed by a VA physician that clinical studies reported 
to Congress had concluded that exposure to Agent Orange can 
result in damage to the brain stem.  The veteran expressed 
his belief that he has exhibited symptoms to include abnormal 
behavior and a past history of alcoholism attributable to 
brain stem damage resulting from Agent Orange exposure.

On VA fee basis examination in July 1999, neurological 
examination revealed normal coordination, upper and lower 
extremity motor function, and sensation; the examiner 
concluded that, other than with respect to reported decreased 
auditory acuity, no neurologic deficits were appreciated.

On VA fee basis neurological examination in January 2002, the 
veteran reported that he initially injured his back in 1989 
in a fall down a wooden staircase at work.  He added that he 
re-injured his back in 1993 and had undergone three surgical 
procedures since that time.  The examiner reviewed the 
veteran's medical records and noted that the veteran had a 
long history of cluster headaches and a CT scan of the brain 
in June 1994, which had revealed mild central brain atrophy 
described as most likely due to periventricular white matter 
disease with focal calcifications at the right caudate 
nucleus.  The examiner noted that the veteran had abused 
alcohol in the past, and last consumed alcohol in February 
1986.  The examiner added that the veteran had been told that 
he had a positive Epstein-Barr titer, and that during an 
assessment at a VA hospital he was told that he had "brain 
damage" due to exposure to Agent Orange in Vietnam.

Physical examination disclosed that the veteran's attention 
and concentration were not reduced.  His intellectual 
functioning was in the normal range, and his speech was 
without dysarthria or aphasia.  The veteran's memory was not 
impaired.  Cranial nerve examination revealed that the 
veteran's visual fields were full to confrontation testing.  
His pupils reacted briskly to light, and his extraocular 
movements were full without nystagmus.  The optic fundi 
revealed sharp disc margins, and there were no hemorrhages or 
exudates.  Facial sensation was intact, and the face was 
symmetrical.  The uvula and tongue were midline.  The 
veteran's hearing was intact.  Sensory examination was 
reduced to pin prick diffusely in the right leg, but was 
intact in the left body.  Motor examination was essentially 
normal with somewhat reduced strength in the right lower 
extremity.  Finger-nose-finger and rapid alternating 
movements were performed well bilaterally.  Rhythmic-toe- 
tapping was performed with slight course slowness on the 
right.  The veteran was noted to ambulate in a normal manner 
and Romberg was equivocally positive.

The veteran was found to exhibit unsteadiness with tandem 
walking.  The examiner diagnosed chronic lower back strain 
with limitation of motion and pain, hypertension and 
diabetes.  The examiner concluded that there was no clinical 
evidence to support the presence of "brain stem damage" due 
to exposure to Agent Orange, and that there was no evidence 
of "brain stem poisoning."  He essentially indicated that 
the presence of such poisoning would affect the appearance of 
fundi, the movements of the eye muscles, the sensation of 
face and the movement of the face, the acoustic nerve and 
shoulder strut, and would also produce problems with fine 
motor skills with heel to shin in the legs.  The examiner 
noted that there was no evidence on examination of any brain 
stem impairment.  The examiner did note that the veteran's 
18-year history of alcohol abuse could produce problems with 
brain stem functioning, and stated that it was likely that 
the veteran's balance problems were related to long-term 
alcohol abuse.  He further stated that there was no evidence 
of the veteran assisting physical or chemical injury to the 
brain stem and that there was no evidence of "brain stem 
poisoning."  He indicated that while the veteran described 
exposure to herbicides in service, there was no evidence of 
neurological residua at that time.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of an organic disease of the nervous system may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2003) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2003); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

As noted previously, on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  
The veteran is consequently presumed to have been exposed to 
herbicides during his service in Vietnam.

The veteran's claimed disorder is not a disease that is 
subject to presumptive service connection on an herbicide 
basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Entitlement to service connection for brain stem poisoning 
(to include claimed frailness of bones causing a low back 
disorder) on an herbicides basis is therefore denied.  

The veteran is not precluded, however, from proving that his 
claimed brain stem condition resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Service medical records are negative for the presence of any 
disorder involving the veteran's brain stem and there is no 
post-service medical evidence of a disorder attributable to a 
brain stem injury or disease.  Although the March 1997 entry 
in the VA medical records indicates that the veteran had four 
reactivated viruses that could irritate his brain stem, the 
entry nevertheless did not indicate that he did manifest 
brain stem impairment, or that he otherwise had any residuals 
of brain stem poisoning or impairment.  The January 2002 VA 
examiner, while noting the results of the June 1994 CT scan 
revealing mild central brain atrophy, did not suggest that 
those findings were in any manner associated with veteran's 
period of service, to include any exposure to herbicides 
experienced therein.  The examiner moreover concluded that 
there was no evidence of any physical or chemical injury to 
the brain stem or any related neurological residuals.  While 
the veteran contends that his back disability was the result 
of bone frailty which in turn resulted from brain stem 
poisoning, the January 2002 examiner essentially concluded 
that the veteran did not have any current disability 
resulting from his claimed brain stem poisoning.

Although the veteran himself contends that he has residuals 
of a brain stem injury that are etiologically related to 
service, the record contains no probative medical evidence 
supportive of his contention, and there is no indication that 
he is qualified through education, training or experience to 
offer medical opinions; his statements as to medical 
diagnosis therefore do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2003).  In addition, while he 
contends that a physician has informed him that he has brain 
damage secondary to service, the veteran's account of what 
his physician purportedly told him, filtered as it is through 
the sensibilities of a layperson, does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the competent evidence on file does not show 
that the veteran currently has a disability manifested by 
residuals of brain stem injury or disease that is 
attributable to any incident of service, including exposure 
to herbicide agents, the Board finds that the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102. Accordingly, the appeal is denied.



ORDER

Entitlement to service connection for residuals of brain stem 
poisoning (to include related frailness of bones causing a 
low back disorder), as a result of exposure to an herbicide 
agent is denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



